J-S65045-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF: L.J.C.                            IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA




APPEAL OF: K.G., NATURAL MOTHER

                                                           No. 690 WDA 2016


                   Appeal from the Order Entered April 1, 2016
                in the Court of Common Pleas of Cambria County
                      Orphans' Court at No.: 2015-782 IVT


BEFORE: LAZARUS, J., OLSON, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                                       FILED OCTOBER 24, 2016

        Appellant, K.G. (Mother), appeals from the order granting the

involuntary termination of her parental rights to her son, L.J.C. (Child), born

in September of 2011, and changing his goal from return to parent to

adoption.1 We affirm on the basis of the trial court opinion.

        On August 20, 2015, Cambria County Children and Youth Services

(CYS) filed a petition to terminate Mother’s parental rights to Child. The trial

court aptly explained the events that led CYS to file that petition in its order

and opinion entered April 1, 2016.             (See Trial Court Order and Opinion,

dated March 31, 2016, filed April 1, 2016.) We respectfully direct the reader
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
 The trial court also terminated the parental rights of Child’s father, R.C.
Father did not appeal.
J-S65045-16



to that order and opinion for a more thorough summary of the facts of this

case.

        For the convenience of the reader, we note briefly that CYS became

involved on May 17, 2012, after receiving a report of domestic violence

involving Mother and Father.          Further investigation revealed other issues

involving finances, poor parenting skills, and housing instability as well as

drug use by both Mother and Father, who were only seventeen and

eighteen, respectively, at the time.           Mother was only minimally compliant

with the permanency plan CYS provided to her.               Mother’s progress was

inhibited by mental health issues and related problems.            Eventually, CYS

exhausted its available services.

        The trial court held hearings on CYS’ petition on November 23, 2015,

February 22, 2016, and February 29, 2016.2              The trial court entered its

order terminating Mother’s parental rights pursuant to 23 Pa.C.S.A. §§ 2511

(a)(1), (2), (5), (8) and (b) on April 1, 2016. Mother filed a timely notice of

appeal and statement of errors complained of on appeal on April 27, 2016.

See Pa.R.A.P. 1925(b). The trial court filed a Rule 1925 statement on May
____________________________________________


2
  Testifying at those hearings, in addition to Mother and Father, were CYS
caseworker, Alex Martin; CYS casework supervisor, May Popovich;
psychologist, Dennis Kashurba; Independent Family Services (IFS) home
management coordinator, Kathy Scaife; IFS family resource professional,
Sarah Bantly; Child’s grandmother, L.K.; Mother’s outpatient therapist,
psychologist Erin Bougher; and court-appointed special advocate (CASA),
Ellen Shayesteh, D.O.




                                           -2-
J-S65045-16



17, 2016, referencing its order and opinion dated March 31, 2016 (filed on

April 1, 2016). See Pa.R.A.P. 1925(a).

      Mother raises the following question on appeal:

      1. Whether the [c]ourt either abused its discretion or commited
      an error of law when it granted the [p]etition for [i]nvoluntary
      [t]ermination of [p]arental [r]ights, thereby terminating the
      parental rights of [Mother] to [Child][?]

(Mother’s Brief, at 2).

      Mother challenges the sufficiency of the evidence.        (See Mother’s

Brief, at 2). She maintains that she evidenced a purpose to get Child back,

not to give up her parental claim. (See id. at 6).

             Part III of the Domestic Relations Code is known and
      referred to in whole as the Adoption Act. See 23 Pa.C.S.A. §
      2101. The Adoption Act consists of five chapters and numerous
      respective subchapters; those provisions most relevant to this
      case appear in Chapter 25 (governing proceedings prior to
      petition to adopt including termination of parental rights); and to
      a lesser extent, Chapter 27 (governing the petition for adoption)
      and Chapter 29 (governing decrees and records).             See 23
      Pa.C.S.A. §§ 2501-2903. Adoption in Pennsylvania is purely a
      statutory right. In re Adoption of R.B.F., 569 Pa. 269, 276,
      803 A.2d 1195, 1199 (2002).          Strict compliance with the
      Adoption Act is a prerequisite to the court’s jurisdiction to hear a
      petition to terminate parental rights in connection with a
      proposed adoption. In re Adoption of J.F.D., 782 A.2d 564,
      565 (Pa. Super. 2001) (citing In re Adoption of W.C.K., 748
      A.2d 223, 226 (Pa. Super. 2000), appeal denied, 567 Pa. 745,
      788 A.2d 378 (2000)).

In re E.M.I., 57 A.3d 1278, 1284-85 (Pa. Super. 2012).

      Our standard of review for a challenge to the involuntary termination

of parental rights is well-settled:




                                      -3-
J-S65045-16


       In an appeal from an order terminating parental rights, our
       scope of review is comprehensive: we consider all the evidence
       presented as well as the trial court’s factual findings and legal
       conclusions. However, our standard of review is narrow: we will
       reverse the trial court’s order only if we conclude that the trial
       court abused its discretion, made an error of law, or lacked
       competent evidence to support its findings. The trial judge’s
       decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

       Furthermore:

             Where the hearing court’s findings are supported by
       competent evidence of record, we must affirm the hearing court
       even though the record could support an opposite result.

             We are bound by the findings of the trial court which have
       adequate support in the record so long as the findings do not
       evidence capricious disregard for competent and credible
       evidence. The trial court is free to believe all, part, or none of
       the evidence presented, and is likewise free to make all
       credibility determinations and resolve conflicts in the evidence.
       Though we are not bound by the trial court’s inferences and
       deductions, we may reject its conclusions only if they involve
       errors of law or are clearly unreasonable in light of the trial
       court’s sustainable findings.

In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citations omitted).

       Requests to have a natural parent’s parental rights terminated are

governed by 23 Pa.C.S.A. § 2511. Here, the trial court terminated Mother’s

parental rights pursuant to 23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8), and

(b).   (See Order and Opinion, at 9-11).        To affirm the termination of

parental rights, this Court need only agree with any one subsection of

Section 2511(a). See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004)

(en banc), appeal denied, 863 A.3d 1141 (Pa. 2004).        Section 2511(a)(1)

provides, in pertinent part:


                                     -4-
J-S65045-16



     § 2511. Grounds for involuntary termination

           (a) General rule.—The rights of a parent in regard to a
     child may be terminated after a petition filed on any of the
     following grounds:

        (1) The parent by conduct continuing for a period of at
        least six months immediately preceding the filing of the
        petition either has evidenced a settled purpose of
        relinquishing parental claim to a child or has refused to
        perform parental duties.

                                   *    *    *

            (b) Other considerations.—The court in terminating the
     rights of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511 (a)(1), (b).

      It is well settled that a party seeking termination of a parent’s rights

bears the burden of proving the grounds to so do by “clear and convincing

evidence,” a standard which requires evidence that is “so clear, direct,

weighty, and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In

re T.F., 847 A.2d 738, 742 (Pa. Super. 2004). Further,

     A parent must utilize all available resources to preserve the
     parental relationship, and must exercise reasonable firmness in
     resisting obstacles placed in the path of maintaining the parent-
     child relationship. Parental rights are not preserved by waiting
     for a more suitable or convenient time to perform one’s parental

                                       -5-
J-S65045-16


      responsibilities while others provide the child with his or her
      physical and emotional needs.

In the Interest of K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (internal

citations omitted.)

      To terminate parental rights pursuant to section 2511(a)(1), the

person or agency seeking termination must demonstrate through clear and

convincing evidence that, for a period of at least six months prior to the

filing of the petition, the parent’s conduct demonstrates a settled purpose to

relinquish parental rights or that the parent has refused or failed to perform

parental duties. See In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.

Super. 2003).

      With respect to a termination pursuant to subsection 2511(a)(1), our

Supreme Court has explained:

      Once the evidence establishes a failure to perform parental
      duties or a settled purpose of relinquishing parental rights
      [pursuant to Section 2511(a)(1)], the court must engage in
      three lines of inquiry: (1) the parent’s explanation for his or her
      conduct; (2) the post-abandonment contact between parent and
      child; and (3) consideration of the effect of termination of
      parental rights on the child pursuant to Section 2511(b).

Matter of Adoption of Charles E.D.M, II, 708 A.2d 88, 92 (Pa. 1998)

(citation omitted). Further,

      the trial court must consider the whole history of a given case
      and not mechanically apply the six-month statutory provision.
      The court must examine the individual circumstances of each
      case and consider all explanations offered by the parent facing
      termination of his or her parental rights, to determine if the
      evidence, in light of the totality of the circumstances, clearly
      warrants the involuntary termination.



                                     -6-
J-S65045-16



In re N.M.B., 856 A.2d 847, 854-55 (Pa. Super. 2004), appeal denied, 872

A.2d 1200 (Pa. 2005) (citations omitted).

      The Adoption Act provides that a trial court “shall give primary

consideration to the developmental, physical and emotional needs and

welfare of the child.”   23 Pa.C.S.A. § 2511(b).     The Act does not make

specific reference to an evaluation of the bond between parent and child but

our case law requires the evaluation of any such bond. See In re E.M., 533

Pa. 115, 620 A.2d 481 (1993). However, this Court has held that the trial

court is not required by statute or precedent to order a formal bonding

evaluation performed by an expert.     See In re K.K.R.-S., 958 A.2d 529,

533 (Pa. Super. 2008).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the trial court, we conclude

that there is no merit to the issues Appellant has raised on appeal. The trial

court opinion properly disposes of the questions presented. (See Trial Court

Order [and Opinion], 4/01/16, at 8-11) (concluding: (1) Mother’s inability to

resolve the various issues which caused the removal of Child still exist today,

more than thirty-four months later; (2) Mother has failed to complete the

necessary programs to achieve reunification; (3) the safety of Child to be

free from domestic violence is still a continuing concern; (4) for a period of

six months immediately preceding the filing of the petition Mother evidenced

a settled purpose of relinquishing her parental claim to Child or had refused

or failed to perform parental duties; and (5) termination of Mother’s parental

                                     -7-
J-S65045-16



rights will best meet the developmental, physical and emotional needs and

the welfare of Child)).

      Accordingly, we affirm on the basis of the trial court’s opinion.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/24/2016




                                     -8-
                                                                                              Circulated 10/12/2016 02:35 PM




                  IN THE COURT                OF COMMON PLEAS OF CAMBRIA                    COUNTY,         PA
                                                ORPHANS' DIVISION



         IN RE              ADOPTION          OF                     No.      2015-782      IVT
         L...             J ...       C..




                                                        *******
         APPEARANCES:

               For        the Petitioner:                            TONILYN       CHIPPIE KARGO,                ESQ.

               For        K•••                                       SUZANN M.           LEHMIER,      ESQ.

                                                                     PRO SE

    I          For        the Child:
                                                        *******
                                                                     DEVON CASTI,           ESQ.


                                                         ORDER


    I
    I
         evidentiary
                     AND NOW, this 31st day of March,

                                      hearings        following
                                                                                   2016, after conducting

                                                                         due notice,        the Court makes
    I

         the following                      findings     and judicial           determinations:
    II
    I                1.           On August 20,          2015,      Petitioner,           Cambria      County

    I    Children                 and Youth Services               ("CYS"),      filed      a petition            to

         terminate                 the parental          rights of         KIIIIIIIIU~M....,        G ..... ,     age

         20,      and R .... ~                     CIIII.,   age   21,     the biological            parents           of
I
i        L .... J ...                 c-a,      DOB 9/22/2011.                The grounds          averred

I        include              2 0 Pa . C . S . Section         2 511 ( a )     Subsections          (1) ,     (2) ,

         ( 5) ,      and          (8) .

I                    2.           Mother      filed a petition             for appointment             of counsel

II       and counsel                  was appointed           for mother         and child.            Father

         neither              sought        in forma pauperis              status, nor requested
11


                                                                                                                      2



     counsel and proceeded                                          prose.

                   3.          Hearings were held on November                               23,    2015; February

     22,      2016; and February 29,                                     2016.     Both parents        appeared      and
           ,·~..         r!    ., ~   r~·
     testified.

                   4.          The evidence presented                            showed that on May 17,            2012,

     CYS became involved                                          after receiving    a report regarding            the



     ...
     family alleging



                   5 .. · A supsequent
                                                 .!
                                                      domestic violence

                                                            .

                                                                    investigation
                                                                                   involving       K ..111"1 and



                                                                                     by CYS raised issues of

     finances, housing                                          instability,    domestic    violence,     and the

     young age of the parents who were 17 and 18 at the time.

     Drug use by both parents was also revealed.

                   6.          After a Dependency                         Hearing    on June 27,       2012, on

     July 3,                  2012 the Juvenile Court found the child to be a

     dependent                  child, however,                         the Court permitted          the child to

     remain in the custody of his parents                                                under the supervision

     of CYS and set forth a Permanency                                             Plan with specific        goals.

                   7.          At the Permanency                         Review 'Hear~·ng     held o;;_ .·becember
                                            J'        ...


     28,   2012, the Juveni:le                                       Court found that       Ka•1111.   and --
                        .,
     had been minimally                                         compliant with the Permanency           Plan.        The

     Juvenile                  Court again permitted                            the child to remain with the

     parents                  under the supervision                            of CYS.     The Court further

     ordered Rtllllmill to undergo a drug and alcohol assessment                                                   and

     comply with all recommendations,                                             and for both parents          to

     cooperate                 with Independent                          Family Services          and utilize     other
                                                                                                   3



      specific     services made available         to them.


 I           8.    At the Permanency        Review Hearing held on March                          6,
 I,   2013, the Juvenile Court found that each parent had only

      been minimally        compliant with the Permanency                        Plan, and

                                  had not undergone      the drug and alcohol

      assessment     ordered on December         28,   2012.

             9.    On May 13,      2013 at a Shelter Care Hearing,                        the

      Cburt ordered that legal and physical               custody of the child

      be transferred        to CYS.      Both parents    were ordered to attend

      the Independent        Family Services      Batterer's                Group.

             10.    As a result of the Permanency              Review Hearing                    held

      on October     23,    2013, the Court found that Y 7                        IJ1 again was

      only minimally        compliant with the Permanency                        Review   Plan in

      that   although      she had maintained      visitation                   with the child

      and cooperated       with service providers,         she had not completed
                                                           ~ ·.   •.•,.,;>;;.                .

      the anger management           classes nor had a stable resi(\_ence.

      Rtlllt had no compliance           with the Permanency                    Plan as he had

      not visited     the child, attended        the Batterer's                    Group, or

      completed     the drug and alcohol        assessment.                     The placement

      goal was then changed to.a            concurrent   placement                  plan of

      adoption     with return to parent.          Each parent was then given

      specific     orders, including        R.1111111- to comply with the drug and

      alcohol assessment         and that he move from the current

      residence    with K ...   lllmll   Both parents    were to submit to

      random drug screens and complete             the Batterer's                   Group,       and

I
II
II
11

rl                                                                                               4
    I
        Killllb~~iwas ordered to establish                   a residence independent             of

        Ri9'.
                         11.      At the Permanency Review Hearing held on March 24,

        2014,             Mother again was minimally         compliant and had made
I
        moderate                 progress   toward alleviating     the circumstances        which
    I   resulted in the placement.                     Father had no compliance           and

        made no progress toward eliminating the circumstances                              which

        necessitated                  the placement.   As part of the review,            both

        parents were ordered to receive                    psychological        evaluations          to

        determine the need for services                    to aid in ensuring the

        safety                 of the child.

                         12.      At the Permanency Review Hearing held otn June 25,

        2014,             mother      again had been moderately      compliant and father

        again had no compliance with the Permanency Plan.                            K          ll
        had undergone a psychological                   evaluation with Dennis M.

        Kashurba,                 a licensed psychologist,       and in his report dated

        April 25,                 2014,   he made the following     findings:
          ,   i':;.')~


                                       "All in all, she (referring to K•••
                         gave the impression of a level of social and
                         emotional functioning that would be more
                         consistent with a 12- or 13-year-old middle school
                         girl than a young adult who is developing the
                         skills to independently parent her son on an
                         ongoing basis .
                               . . . Ser 99th percentile score in a
                         parent/child      dysfunctional.~nteraction area
                         is of particular concern, since this subscale
                         focuses on the parent's perception that the
                         child does not meet the parent's expectations
                         and that the interactions with the child are
                         not reinforcing to the parent .
                               . . . In either case, such an evaluation
                         suggests that the parent/child bond is either
                                                                           5



 threatened or has never been adequately
 established.           The 90th percentile      score in
 the difficult          child area is indicative       of a
 parent who is experiencing              difficulty in
managing the child's              behavior in terms of
 setting limits and gaining a child's
 cooperation.           Such a degree of elevation
 suggests that the need for service is beyond
 the scope of traditional             short-term parental
 consultation or parent education classes.
 Thus,     despite K               having received
hands-on parent training              for more than a
 year's      time, she still perceives herself
 as having a significant degree of
difficulty in managing Li 3 's
behavior .
         . . . On the Aggression Questionnaire ... Her
total score at the 96th percentile for young
adult females suggest that she has a well
above average propensity              for experiencing
difficulty         with anger management and aggressive
Tendencies.           She had three areas of significant
elevation,         with the highest being the 97th
percentile score in the hostility area.                  The
hostility         subscale of the Aggression
Questionnaire          is the one most closely
associated         with pervasive social maladjustment,
                                                               ·,   ~· i
as well as severe psychopathology                and even
physical        illness.       This scale represents
attitudes of bitterness,              social alienation,
and paranoia .
        . . .K            is clearly not able to
reasonably be expected to assume parental
responsibilities            for her son,          , in
the foreseeable           future .
        . . . Her ongoing response to treatment,
which is described by the parent trainer
as being primarily at the pre-contemplative
stage of motivation             for change, suggests
that she is still largely unaware of the
severity of her current situation and
circumstances.            In such cases, long-term,
intensive,         multimodal mental health
treatment services will be necessary on a
years versus months.duration."
 (Petitioner's         Exhibit 9)


13.   The Court    further ordered     that Rllillll was not a
                                                                                        6



     placement option for the child and no further services would

     be provided to him.

              14.    At the Permanency Review Hearing held on October

     27,     2014,   the Court made several important findings:

                     A.   Although        K~J..lll!Bli    had made moderate progress,

     her mental health iss~es~.prevented her ability to parent

     because she had no insight;

                     B.   Ka I   J · 1   continued her relationship            with Ricky;

                     C.   R~        had made no progress in that he had not

     complied with the CYS recommendations;

                     D.   CYS had exhausted all available services;

                     E.   The concurrent goal of return to parent was

     neither appropriate, nor feasible and the new Permanency

     Plan Goal was adoption.

             15.     At the Permanency Review Hearing held on April 13,

     2015,     the Court noted that the child had now been in

     placement for 23 months and that the parents were no longer
                                                                .
     placement options in that neither had complied                          with the

     permanency goals,           and that K411.. IIII had made minimal progress

     and                                 progress.

             16.     With regard to Kiiillllllll's            progress with the help

     provided by Independent Family Services,                        Inc.,   the Discharge

     Summary dated April 30,               2015,         (Petitioner's   Exhibit 11)

     states the following:

                  " ... K     would answer the questions
             the appropriate way, however, would not follow
I
11
    ,I
                                                                             7

                                        l     ,,.


I              through with what she and the IFS staff had
               discussed.     Kl    · s admitted to other providers
I
I              that R~       assaulted her and she was afraid of
               him, however, continued to have a relationship
               with him.     K         also did not follow through
               with her court ordered mental health counseling.
11             K          gave e~cuses as to why she was unable
               to attend .
                     . . . K       would give more excuses and
               would not follow through with scheduling the
               appointments on a consistent basis."

               17.    The CASA report to the Juvenile Court dated

         February 11,    2016,   is revealing and summarizes Rilllllt''s   and

         K £   F1 s
                 1    response   to the efforts made by CYS and the Court

         to help the family.

                     "I have been the CASA volunteer for        L••1t
               for almost four years (since May of 2012).
               During that time~           had an unbelievable
               amount of support services, including CYS,
               IFS (both mental health and home management),
               Women's Help Center, and myself.      When I
               first met   Y• O , I felt that she was young
               and immature and did not fully grasp the
               severity of her situation.     However, in the
               sec~nd year, she began to make progress.
               She really focused on the goal of
               reunification and what she needed to do to
               make that happen.     (This work on her part
               did coincide with Rtllllf C ... being
               incarcerated for a good part of this time).
               Unfortunately, beginning in the fall/winter
               of 2014,  I began to see a decline in K         's
               progress. She once again began to make poor
               decisions and in my opinion did not make Lucas
               her first priority.     I found her regression
               disheartening because I know that K 3 9 1 loves
               L      and there is a definite bond between
               mother and son.    I was not in agreement with
               CYS's  initial recommendation of a goal change
               from reunification to adoption. I felt that
               K        deserved another chance to step up and
               continue her progress.     However, both R....
               and KS t E. failed to do what was necessary
               and I changed my opinion and felt that a goal
               change to adoption was necessary and I still

                                       /';\
                                                                                                                                     8



                     maintain                  t   hat, opinion."

                     18.           Although KI                           l1lt   gave birth to a second child in
                                                     .•      .,.r.,.:-
     January of 2015                                and CYS has no plan to remove that child at
                          '1    .. ~- i:~

     this time,                             the agency case supervisor                       expressed the opinion

     that K--· cannot manage two small children and needs the

     support of the baby's                                          grandmother to care for this new

     child.                    Although Ktlllllllitdoes                            well with one-to-one                     support,

     on her own she goes. backward.                                                                           ';   .,~.·-


      ,.,a;,..,.,-1"-tl   9.       The summary of· RilllllP"' s progress can be summed up

     as follows:                                                                                      .~



                                  A.          Did not complete                       Bacterer's     Group;                                    I


                                   B.         Did not complete the drug and alcohol
                                                                                                                                              I
                                                                                                                                              I
     assessment;
                                                                                                                                              I!
                                   C.         Did not complete psychological                               evaluation            with

     Mr.        Kashurba.                                                                                                                     I
                                                                                                                                              I



                    20.           The Court does not dispute                                that    K.m..191            and    Rllllla
     love their child,                                    however,              their actions,      or better               stated

     inactions,                        to resolve the various issues                               which caused CYS to                   I
     remove this child on May 13,                                                 2012,   still exist        today, 34                   I'
                                                                                                                                         '
     months later.

                   21.            The Pennsylvania                              Supreme Court In re T.S.M.,                     71

     A.3d          251,           267 (Pa.                2013)             stated:

                                  "If the grounds for termination
                                                        under
                   subsection (a) are met, a court "shall give
                   primary consideration to the developmental,
                   physical, and emotional needs and welfare
                   of the child."  23 Pa.C.S. Section 2511(b).
 I                 The emotional needs and welfare of the child

II
                                                                             9




         have been properly interpreted to include
         "[i]ntangibles such as love, comfort, security,
         and stability." 'In In re K.M., 53 A.3d 781, 791
          (Pa. Super. 2012).  In In re E.M.,   620 A.2d 481,
         485 (Pa. Super. 1993), this Court held that
         the determination of the child's    "needs and
         welfare" requires consideration of the
         emotional bonds between the parent and child.
         The "utmost attention" should be paid to
         discerning the effect on the child of
         permanently severing the parental bond.
         In re K.M., 53 A.3d at 791."
                                                   ,,

         22.     In conducting a bond analysis           under 2511(b),    this

Court is not required to use expert testimony but may rely

on the testimony of the social workers and caseworkers.                      In

re Z.P.,        994 A.2d 1108,    1121   (Pa.   Super.    2010).

         23.     Relying on the testimony of Kathy Scaife, Sarah

Bantly of IFS,        and Ellen Shayesteh, the CASA volunteer,              Alex

Martin, the caseworker,           and May Popovich,        the caseworker

supervisor, as set forth in Plaintiff's                  Exhibit 8 to the

effect that:

           "These parents have been unable to not
      only demonstrate skills required to provide
      for this child's needs and ensure their
      safety, but to make proper decisions, avoid
      domestic violence, and cease contact between
      each other."


      This Court finds that the best interests of L ... would

be served by terminating the parental rights of~                            and

R ....

      24.        This Court's    major concern is the safety of the

child.         He cannot be subjected to domestic violence.               Even
     'I
     1,

· I I·                                                                              10
     iI

          if   K-lili·    and RWlllll.do stay apart from each other as they

          testified to,          their empty promises lack credibility.        They

          have failed to complete the necessary programs offered to

          help them.           Any detriment to the child as a consequence          of

          severing the bond between the child and his parents is

          outweighed by his safety and security needs.                A parent's

          love of his or her child does not preclude a termination.

                25.      Petitioner,     CYS,   has established a legal basis for

          terminating the parental rights of K ...111.. M._              G~        and



                26.      The following subsections of 23 Pa.C.S.          Section

          25ll(a)      establish the basis for terminating the parental

          rights      of these parents:

                         (1)    The parent by conduct continuing for a period

          of at least 6 months immediately preceding the filing               of the

          petition either has evidenced a settled purpose of

          relinquishing parental claim to a child or has refused or

          failed to perform parental duties;

                         (2)     The repeated and continued incapacity,       abuse,

          neglect or refusal of the parent has caused the child to be

          without essential         parental care,   control or subsistence

          necessary      for his/her physical      or mental well-beihg and the

          conditions and causes         of the incapacity,   abuse,    neglect or

          refusal cannot or will not be remedied by the parent;

                         (5)     The child has been removed from the care of


II
II
                                                                                                                 11



            the parent         by the court or under a voluntary                                agreement       with

            an agency         for        a period     of at least 6 months,                     the conditions

            which      led to the removal or placement                               of the     child    continues     '

            to exist,         the parent            cannot or will              not     remedy those

            conditions         within            a reasonable              period    of time,     the services

            or assistance                reasonably     available              to the parent        are not

            likely         to remedy the conditions                         which    led to the removal           or

            placement         of the child            within a reasonable                  period       of time

            and termination                 of the parental                 rights     would   best serve the

            needs and welfare                    of the child.

                              (8)         The child     has been removed                  from the       care of a

            parent by the court or under a voluntary                                     agreement      with     an
     · -,
                                                                       \
                   Ii

                  11                                                                                 12
                  I    I


                       r

                       I   right of K•...lllllll M..._ G-..: and R:llllllllt L ...    Cell   to object
                  11
                  11

              'I
                  II       to or receive notice of the adoption proceedings.
              !I                 29.    The adoption of L .... J~            C .... may continue
              I            without further notice to or consent of Kctlllll ...              M_G   ....
              I

                                 30.    The custody of L-           J- c-.
                           confirmed in Cambria County Children and Youth Services
                                                                                     is hereby



                           pending the final adoption proceedings.

                                 Notice   to the Respondents,        K



                                 You are hereby notified that you have the right

                           pursuant to 23 Pa.C.S. Sections 2923 and 2934(b) to file at

                           any time and update medical and/or social history

                           information with the following:

                                 1.    The Court that terminated your parental rights;

                                 2.    The Court that finalized the adoption;

                                 3.    The agency that coordinated the adoption;

                                 4.    The information registry established at the

                           Pennsylvania Department of Human Services pursuant to 23

                           Pa.C.S. Section 2921,

                                for the purpose of making that information available to

                           the person to be adopted and to the adoptive parents under                         I
                           the conditions provided by law.
                                                                                                              I
. . i:: ...
                                                                                                              I

                                                                                                          I
                                                                                                          i

                                                                                                          I